Citation Nr: 0313267	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of injury to 
the index finger of the left hand.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That decision denied service connection 
for injury to the left index finger.  

The Board in its February 2003 decision reopened and denied 
the veteran's claim for entitlement to service connection for 
injury to the left hand with fracture of the ring finger.  
The Board also further developed the issue of entitlement to 
service connection for residuals of injury to the left index 
finger of the left hand.  That development was completed in 
May 2003.  



REMAND

In a letter dated in November 2002, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003).  Since the one-year period has not passed, and the 
veteran has not waived the one year time period, the Board 
cannot decide the claim for an increased rating for residuals 
of an injury to the left hand.

Also, in February 2003, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded.



Accordingly, this case is REMANDED for the following:
 
1.  The RO should inform the veteran that 
he has until November 26, 2003 to respond 
to the Board's November 26, 2002 VCAA 
letter.  His claim cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one year time 
period.  

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its June 2001 supplemental 
statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



